         4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 1 of 11 - Page ID # 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 DAVID JENSEN and KIMBERLY                          )
 JENSEN,                                            )
                                                    )      COMPLAINT AND JURY DEMAND
                          Plaintiffs,               )
                                                    )
 v.                                                 )
                                                    )
 TAYLOR COMPANY, MIDDLEBY                           )
 CORPORATION, and RSM                               )
 ACQUISITION, LLC, d/b/a RSM                        )
 SERVICE GROUP,                                     )
                                                    )
                          Defendants,               )
                                                    )
 v.                                                 )
                                                    )
 Tri-City Foods,                                    )
                                                    )
                        Defendant.                  )



         COMES NOW Plaintiffs, David Jensen ("Jensen"), for his Complaint against Defendants

Taylor Company, Middleby Corporation and RSM Acquisition, LLC (“RSM”) and states and

alleges as follows:

                            PARTIES, JURISDICTION, AND VENUE

      1. This is an action based on product liability under Neb. Rev. Stat. §§ 25-21,180 et. seq.

      2. Plaintiffs, David Jensen and Kimberly Jensen reside in Tucson, Arizona.

      3. Taylor Company was purchased by the Middleby Corporation in 2018 (collectively

         referred to as “Manufacturer”). In doing so the Middleby Corporation assumed all of

         Taylor Company’s assets and liabilities. Middleby Corporation is and was at all times
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 2 of 11 - Page ID # 2




   relevant hereto, a Delaware domestic Limited Liability Company with its principal office

   in Wilmington, Delaware.

4. RSM is and was at all times relevant hereto, a Nebraska domestic Limited Liability

   Company with its principal office in Omaha, Nebraska.

5. Tri-City Foods is named in this lawsuit as mandated by Neb. Rev. Stat. § 48-118 and may

   be entitled to a portion of any recovery herein, as they paid workers compensation benefits

   to Jensen and on Jensen’s behalf.

6. Jurisdiction is proper under Neb. Rev. Stat. § 25-536 and 28 U.S.C. § 1332 as the parties

   are citizens of different states and there is more than $75,000 in controversy. This court

   has personal jurisdiction over Defendants as the claims arise out of and/or relate to

   Defendants activities in the state of Nebraska including selling and distributing its products.

7. Venue is proper under Neb. Rev. Stat. § 25-403.01 and 28 U.S. Code § 1391 as the injuries

   and damages to Jensen arose from an incident and actions by defendants that occurred in

   Omaha, Douglas County, Nebraska on September 21, 2016.

                                        ALLEGATIONS

8. At all times relevant, Manufacturer was, and still is, a production company involved in

   developing, designing, manufacturing, preparing, packaging, merchandising, advertising,

   promoting, marketing, distributing, and selling commercial food services products,

   including Model #632-33, Serial # 58125068 (“shake machine”).

9. At all times relevant, Manufacturer sold, distributed, or otherwise placed into the stream of

   commerce shake machines manufactured by Manufacturer and Manufacturer has a

   distributor assigned to companies in the state of Nebraska that buy their products.




                                             2
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 3 of 11 - Page ID # 3




10. Manufacturer, through its course of conduct involving shake machines, caused tortious

   injury by act or omission in the state of Nebraska.

11. At all times relevant, RSM was, and still is a restaurant equipment maintenance business

   which provides services on numerous pieces of restaurant equipment including but not

   limited to the shake machine.

12. RSM made repairs to the shake machine on September 21, 2016, completing its work at

   approximately 5:15 p.m. RSM was contacted to work on the machine when several

   employees reported being shocked by the machine. RSM indicated that the machine was

   in working order.

13. On September 21, 2016, at approximately 7:15 p.m. Jensen was electrocuted by the shake

   machine in the course and scope of his employment with Tri-City Foods while operating it

   as intended, recommended, and for its particular purpose.

14. At all times relevant, the shake machine was within the useful lifespan recommended by

   Manufacturer.

15. As a result of the electrocution, Jensen sustained injuries to his neck, back, head, brain,

   eyes/vision, right upper extremity, left upper extremity, and other injuries to his body as a

   whole, including cognitive and psychological injuries including but not limited to suffering

   and emotional distress.


                       FIRST CLAIM FOR RELIEF
             PRODUCTS LIABILITY – MANUFACTURING DEFECT

16. Jensen hereby incorporates paragraphs 1-15 of his Complaint by this reference.




                                            3
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 4 of 11 - Page ID # 4




17. Manufacturer manufactured and placed the shake machine used by Jensen in the 2016

   accident on the market and into the stream of commerce including in the State of Nebraska

   by and through its specific distributors assigned to Nebraska.

18. Manufacturer expected or intended the shake machine in question to reach businesses and

   be used by individuals such as Jensen in the condition in which the shake machines were

   distributed.

19. Manufacturer knew, or in the exercise of reasonable care should have known, that the shake

   machine in question would be used by individuals such as Jensen without inspection for

   defects, including but not limited to internal patent design or manufacturing defects.

20. The shake machine used by Jensen was used in the way and for the general purposes for

   which it was intended.

21. The shake machine used by Jensen contained one or more manufacturing defects when it

   was placed on the market and left Manufacturer’s possession.

22. The shake machine used by Jensen differed from Manufacturer’s plans, specifications, and

   intended results.

23. One or more of the manufacturing defects in the shake machine used by Jensen rendered

   the machine unreasonably dangerous and unsafe for its intended use.

24. One or more of the manufacturing defects in the shake machine used by Jensen were a

   direct and proximate result of injuries sustained by Jensen when he used the shake machine

   in the way and for the general purpose for which it was intended.

25. As a proximate result of the manufacturing defect in Manufacturer’s shake machine, Jensen

   has suffered at least the following damages:

       a. Past and future wage loss and loss of earning capacity;



                                            4
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 5 of 11 - Page ID # 5




       b. Past and future medical expenses;

       c. Past and future pain and suffering;

       d. Past and future loss of enjoyment of life;

       e. Permanent physical damages, including, but not limited to:

                  i. Loss of cognitive abilities;

              ii. Psychological injuries;

              iii. Permanent impairment of health; and

       f. Fear, emotional distress, and mental anguish.

                          SECOND CLAIM FOR RELIEF
                      PRODUCTS LIABILITY – DESIGN DEFECT

26. Jensen hereby incorporates paragraphs 1-25 of his Complaint by this reference.

27. Manufacturer designed and placed the shake machine onto the market and into the stream

   of commerce.

28. Manufacturer expected or intended the shake machine in question to reach businesses and

   be used by individuals such as Jensen in the condition in which the shake machines were

   distributed.

29. Manufacturer knew, or in the exercise of reasonable care should have known, that the shake

   machine in question would be used by individuals such as Jensen without inspection for

   defects.

30. The shake machine used by Jensen contained one or more design defects when it was

   placed on the market and left Manufacturer’s possession.

31. Jensen did not contemplate or expect that use of the shake machine designed and sold by

   Manufacturer would cause the type of physical harm suffered by Jensen.




                                               5
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 6 of 11 - Page ID # 6




32. The defective shake machine used by Jensen failed to perform as safely as an ordinary

   consumer would expect when it was used in the manner intended by Manufacturer or

   reasonably foreseeable by Manufacturer.

33. One or more of the design defects rendered the shake machine used by Jensen unreasonably

   dangerous and unsafe for its intended use.

34. The benefits of Manufacturer’s design of the shake machine did not, and do not, outweigh

   the risk of danger.

35. Designing the shake machine to prevent electrocution and or the electrical grounding

   components from malfunctioning is a practical way, or feasible alternative to make the

   product safer.

36. One or more of the design defects in the shake machine used by Jensen were a direct and

   proximate cause of Jensen’s injury sustained September 21, 2016, when the shake machine

   was used in the way and for the general purpose for which it was intended.

37. As a proximate result of the design defect in Manufacturer’s shake machine, Jensen has

   suffered the damages contained in paragraph 25.

                                 THIRD CLAIM
                    BREACH OF WARRANTY OF MERCHANTABILITY

38. Jensen hereby incorporates paragraphs 1-37 of his Complaint by this reference.

39. Manufacturer sold the shake machine which is at issue.

40. At the time of sale, Manufacturer was, and still is, a merchant with respect to shake

   machines of that kind.

41. At the time the shake machine was delivered by Manufacturer, it was not merchantable, or

   fit for the ordinary purposes for which such shake machines are used, as its electrical




                                           6
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 7 of 11 - Page ID # 7




   components and safety grounding components were improperly installed or in otherwise

   defective condition.

42. The breach of this warranty was a direct and proximate cause of the damage suffered by

   Jensen.

43. The damages suffered by Jensen are contained in paragraph 25.


                                     FOURTH CLAIM
                                    FAILURE TO WARN

44. Jensen hereby incorporates paragraphs 1-43 of his Complaint by this reference.

45. Manufacturer sold the shake machine which is at issue.

46. The shake machine had potential risk of electrocuting or shocking users and

   Manufacturer’s knowledge that was generally accepted in the industry at the time of the

   sale.

47. The potential risk presented an unreasonable danger to users when the product is used in

   the way it was intended or expected to be used.

48. Ordinary customers would not have recognized the potential risk.

49. Manufacturer failed to warn Jensen of the potential risk of electrocution, shock, or

   otherwise malfunctioning.

50. Failure to warn Jensen was a direct and proximate cause of Jensen’s injury.

51. The damages that Jensen has suffered are contained in paragraph 25.

                                      FIFTH CLAIM
                                      NEGLIGENCE

52. Jensen hereby incorporates paragraphs 1-51 of his Complaint by this reference.

53. At all times relevant, Manufacturer was under a duty to exercise reasonable care in

   researching, developing, formulating, designing, manufacturing, preparing, analyzing,

                                            7
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 8 of 11 - Page ID # 8




   testing, labeling, merchandising, advertising, promoting, marketing, distributing, and

   selling shake machines for distribution, sale, and use by ordinary consumers and to ensure

   that use of shake machines did not result in avoidable injuries.

54. Manufacturer, including its agents, servants, and/or employees acting within the course and

   scope of their employment, breached its duty to exercise reasonable care and was negligent

   in one or more of the following ways:

       a. Failing to properly design shake machines;

       b. Failing to properly inspect or test shake machines after manufacture to discover

           potentially dangerous defects;

       c. Failing to have in place proper quality control policies and procedures; and

       d. Failing to use reasonable care to see that the shake machines were safe for the use

           for which they are made, supplied, sold, or distributed.

55. Manufacturer’s negligence was a proximate cause of damages and injury to Jensen after a

   shake machine manufactured, sold, or distributed by Manufacturer was used by Jensen on

   September 21, 2016.

56. As a proximate result of Manufacturer’s negligence, Jensen, a reasonably foreseeable user

   of the shake machine, is suffering or has suffered the damages contained in paragraph 25.

                                       SIXTH CLAIM
                                     FAILURE TO WARN

57. Jensen hereby incorporates paragraphs 1-56 of his Complaint by this reference.

58. RSM repaired the shake machine which is at issue.

59. The shake machine needed the electrical board replaced and had potential risk to injure a

   person using the machine.




                                            8
   4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 9 of 11 - Page ID # 9




60. The potential risk presented an unreasonable danger to users when the product is used in

   the way it was intended or expected to be used.

61. Ordinary customers would not have recognized the potential risk.

62. RSM failed to warn Jensen of the potential risk of electrocution while using the shake

   machine or otherwise malfunctioning.

63. Failure to warn Jensen was a direct and proximate cause of Jensen’s injury.

64. The damages that Jensen has suffered are contained in paragraph 25.

                                    SEVENTH CLAIM
                                     NEGLIGENCE

65. Jensen hereby incorporates paragraphs 1-64 of his Complaint by this reference.

66. At all times relevant, RSM was under a duty to exercise reasonable care when repairing

   the shake machine to ensure that use of the shake machine did not result in avoidable

   injuries.

67. RSM, including its agents, servants, and/or employees acting within the course and scope

   of their employment, breached its duty to exercise reasonable care and was negligent in

   one or more of the following ways:

           a.     Failing to properly repair the shake machine;

           b.     Failing to properly inspect or test the shake machine after repair to discover

                  potentially dangerous defects;

           c.     Failing to remove the shake machine from service so as to avoid injury to

                  its users;

           d.     Failing to warn or inform users of the shake machine that it was in defective

                  or hazardous condition;




                                            9
      4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 10 of 11 - Page ID # 10




               e.     Representing to users of the shake machine that RSM had repaired the shake

                      machine and that it was safe to use;

               f.     Failing to have in place proper quality control policies and procedures; and

               g.     Failing to use reasonable care to see that the shake machine was safe for the

                      use after repair

   68. RSM’s negligence was a proximate cause of damages and injury to Jensen after a shake

       machine repaired by RSM was used by Jensen on September 21, 2016.

   69. As a proximate result of RSM’s negligence, Jensen, a reasonably foreseeable user of the

       shake machine, is suffering or has suffered the damages contained in paragraph 25.

                                            EIGHTH CLAIM
                                         LOSS OF CONSORTIUM

   70. Plaintiffs hereby incorporate the allegations contained in paragraphs 1-69 herein, by

       reference.

   71. As a result of the negligence and conduct of the Defendants alleged above, Plaintiff,

       Kimberly Jensen, has sustained and will continue to sustain loss of society and

       companionship from her husband, David Jensen.

   WHEREFORE, Plaintiffs pray for judgment in their favor on this cause of action against

Taylor Company, Middleby Corporation and RSM Acquisitions, for general and specific damages

in an amount to be proven at trial, costs of this suit, and any other relief deemed appropriate by

this Court.




                                               10
  4:20-cv-03113-CRZ Doc # 1 Filed: 09/18/20 Page 11 of 11 - Page ID # 11




                                    JURY DEMAND

   Jensen demands a trial by jury in Lincoln, Nebraska.



Dated this 18th day of September, 2020.

                                                      DAVID JENSEN, Plaintiff

                                               By:    ATWOOD, HOLSTEN, BROWN,
                                                      DEAVER & SPIER, LAW FIRM,
                                                      P.C., L.L.O.

                                               By:    /s/Corey L. Stull___
                                                      Corey L. Stull, #21336
                                                      Christa Binstock Israel, #24652
                                                      575 Fallbrook Blvd.
                                                      Suite #206
                                                      Lincoln, Nebraska 68521
                                                      (402)476-4400
                                                      cstull@atwoodlawyers.com
                                                      cisrael@atwoodlawyers.com




                                          11
